           Case 1:20-cv-10693-IT Document 66 Filed 09/09/21 Page 1 of 17




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

 BAY EQUITY LLC,                                 *
                                                 *
         Plaintiff,                              *
                                                 *
                 v.                              *      Civil Action No. 1:20-cv-10693-IT
                                                 *
 TOTAL MORTGAGE SERVICES, LLC                    *
 and STEVEN SIRMAIAN,                            *
                                                 *
         Defendants.                             *

                                  MEMORANDUM & ORDER

                                       September 9, 2021
TALWANI, D.J.

        Pending before the court is Plaintiff Bay Equity LLC’s (“Bay Equity”) Second Motion to

Compel Discovery [#57]. For the following reasons, the motion is GRANTED IN PART and

DENIED IN PART.

   I.      Factual Allegations

        Bay Equity’s factual allegations were laid out in detail in the court’s Memorandum &

Order [#35] granting Denise Peach’s Motion to Dismiss for Fraudulent Joinder [#13]. They are

repeated here in abbreviated form.

        Plaintiff Bay Equity and Defendant Total Mortgage Services, LLC (“Total Mortgage”)

are direct competitors in the retail mortgage lending industry. Am. Compl. ¶ 10 [#3-1]. Village

Mortgage Company (“Village”) was a regional mortgage lender operating in the Northeast. Id. at

¶ 3. Defendant Steven Sirmaian was a Village employee. Id. at ¶ 11.

        In December 2018, Sirmaian and a dozen other employees left Village to join Total

Mortgage. Id. at ¶¶ 45-46. In April 2019, several additional employees left Village to join Total
            Case 1:20-cv-10693-IT Document 66 Filed 09/09/21 Page 2 of 17




Mortgage. Id. at ¶ 46. Bay Equity characterizes both sets of departures as “coordinated lift-outs”

by Total Mortgage and Sirmaian. Id. at ¶¶ 44, 46.

       In July 2019, Bay Equity effected a limited asset purchase of Village and hired many of

its remaining employees. Id. at ¶ 3. As a condition of employment, Bay Equity required many of

the former Village employees to sign restrictive covenants that included a “no-raid” provision, a

non-solicitation clause, and a non-disclosure clause covering Bay Equity’s confidential

information. Id. at ¶¶ 37–40. Bay Equity asserts that after the purchase, sixteen Bay Equity

employees left to join Total Mortgage, including nine on February 21, 2020. Id. at ¶¶ 51-52. Bay

Equity also alleges that Total Mortgage and Sirmaian coordinated these resignations. Id. at

¶¶ 52-53.

       In addition, Bay Equity alleges that former Bay Equity employees brought Bay Equity’s

confidential information with them to Total Mortgage. Id. at ¶¶ 5, 18, 60–62. Several former Bay

Equity employees then allegedly used this confidential information to move Bay Equity’s

borrowers over to Total Mortgage—including, in some cases, without the borrower’s knowledge

or consent—and to process loans for the borrowers. Id. at ¶¶ 64–66.

       Defendants counter that “Total Mortgage legitimately and legally hired employees from

one of its competitors, because they no longer wanted to work at Bay Equity” and that “Sirmaian

had virtually nothing to do with the recruitment or hiring of the employees that moved from Bay

Equity to Total Mortgage.” Defs’ Opp. 1-2 [#59]. They also deny knowing about the restrictive

covenants in the former Bay Equity employees’ contracts and deny taking any of Bay Equity’s

confidential information. Id. at 14.




                                                    2
           Case 1:20-cv-10693-IT Document 66 Filed 09/09/21 Page 3 of 17




   II.      Standard of Review

         The scope of discovery is governed by Federal Rule of Civil Procedure 26(b)(1), which

provides, in relevant part, that “[p]arties may obtain discovery regarding any nonprivileged

matter that is relevant to any party’s claim or defense and proportional to the needs of the case,

considering the importance of the issues at stake in the action, the amount in controversy, the

parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). Rule 26(b)(2)(B) allows a party resisting

production of electronically stored information (“ESI”) to avoid production if such ESI is not

reasonably accessible because of undue burden or cost. Fed. R. Civ. P. 26(b)(2)(B).

         Federal Rule of Civil Procedure 34 governs requests for production of documents, ESI,

and tangible things. Fed. R. Civ. P. 34. Federal Rule of Civil Procedure 37(a) governs motions to

compel discovery responses. Fed. R. Civ. P. 37(a). Rule 37(a)(3)(B) provides that a party seeking

discovery may move for an order compelling production or answers against another party when

the latter has failed to produce documents requested under Rule 34. Fed. R. Civ. P.

37(a)(3)(B)(iv).

         However, the court has “broad discretion to manage discovery matters,” Heidelberg

Ams., Inc. v. Tokyo Kikai Seisakusho, Ltd., 333 F.3d 38, 41 (1st Cir. 2003), and may decline to

compel. In addition, the court must “limit discovery if it determines that the discovery sought is

(1) unreasonably cumulative or duplicative, or is obtainable from some other source that is more

convenient, less burdensome, or less expensive; (2) the party seeking discovery has had ample

opportunity by discovery in the action to obtain the information sought; or (3) the burden or

expense of the proposed discovery outweighs its likely benefit, taking into account the needs of



                                                     3
               Case 1:20-cv-10693-IT Document 66 Filed 09/09/21 Page 4 of 17




the case, the amount in controversy, the parties’ resources, the importance of the issues at stake

in the litigation, and the importance of the projected discovery in resolving the issues.” In re New

England Compounding Pharmacy, Inc. Prods. Liab. Litig., No. 13-cv-02419, 2014 WL

12814933, at *2 (D. Mass. Feb. 7, 2014); see also Fed. R. Civ. P. 26(b)(2)(C).

   III.        Discussion

          In its Second Motion to Compel Discovery [#57], Bay Equity claims that Total Mortgage

and Sirmaian “have asserted baseless objections in their written responses [to Bay Equity’s

requests for the production of documents] that interfere with Bay Equity’s ability to obtain the

documents necessary to pursue its claims.” Second Mot. to Compel [#57]. Bay Equity seeks a

court order overruling Defendants’ objections and requiring them to produce documents

responsive to its requests. Pl’s Mem. 2 [#58].

          A.      Inclusion of Village in Bay Equity Definitions

          Bay Equity first seeks an order overruling Defendants’ General Objection No. 4 to Bay

Equity’s requests for production. Id. at 7-8. General Objection No. 4 states that Defendants

          specifically object[] to the definitions [contained in Bay Equity’s requests for production
          of documents] to the extent that they seek to include Village Mortgage Company
          (“Village”), which is not a party to this action, with the Plaintiff Bay Equity LLC (“Bay
          Equity”). Because Village is not a party to this action, the hiring of any Village
          employees has no relevance to this action.

Total Mortgage Resp. 2 [#58-3]; Sirmaian Resp. 2 [#58-4].

          Bay Equity takes issue with this objection and explains that, as a “compromise,” it

limited its definition of “former employees”—which originally included those who went directly

from Village to Total Mortgage—and “employment agreements” to only those individuals who

were at some point employed by Bay Equity and their employment agreements with Bay Equity.

Pl’s Mem. 8 [#58]. Based on this change, Bay Equity requested that Defendants withdraw their



                                                       4
            Case 1:20-cv-10693-IT Document 66 Filed 09/09/21 Page 5 of 17




general objection, but they refused to do so. Id. at 8. Bay Equity therefore asks the court to

overrule the objection. Id.

       Bay Equity has not, however, moved to compel responses to any specific requests for

production if the objection is overruled (except as discussed below). Rule 37 provides a

mechanism for compelling responses, not addressing objections in the abstract. Bay Equity’s

motion that the court overrule Defendants’ General Objection No. 4 is accordingly denied, and

the court turns to the individual requests for production at issue.

       B.      Documents Responsive to Requests Related to Village’s “Confidential
               Information” and “Borrowers”

       Bay Equity moves to compel documents responsive to Requests for Production Nos. 20-

22, 27-29, 31, 56, 63-67, and 102 to Total Mortgage and Nos. 20-22, 27-29, 31, 51, 58-62, and

96 to Sirmaian. Proposed Order [#57-1]. Defendants object to these requests insofar as they

contain the term “Confidential Information,” which Bay Equity has defined as follows:

       The term “Confidential Information” means any nonpublic information that relates to
       Bay Equity and/or Village’s business and was created, collected, and/or maintained
       (including by any of the Former Employees) for the purpose of conducting business at or
       on behalf of Bay Equity and/or Village. For avoidance of doubt, Confidential Information
       includes borrower information (including borrower identities, borrower lists, borrower
       contact information and personally identifiable information, information related to
       borrowers’ needs and preferences, information related to borrowers’ personal finances
       and credit reports, information related to borrowers’ specific loan terms or offerings by
       Bay Equity and/or Village, and information contained in and relating to borrowers’ loan
       files). Confidential Information encompasses the type of information described above
       regardless of where it was stored (e.g., whether on Bay Equity’s or Village’s physical
       premises or systems, the Former Employees’ Bay Equity or Village devices and/or email
       accounts, third-party hosting platforms (including Floify), or in the Former Employees’
       memories).

Total Mortgage Req. for Prod. 4 [#58-1]; Sirmaian Req. for Prod. 3-4 [#58-2]. Specifically,

Defendants argue that Bay Equity’s definition of “Confidential Information” includes




                                                      5
          Case 1:20-cv-10693-IT Document 66 Filed 09/09/21 Page 6 of 17




information relevant only to Village, not Bay Equity, and that the requests for production are

therefore overbroad. Defs’ Opp. 4-5 [#59].

       By way of example, Request for Production No. 22 to Total Mortgage seeks:

       REQUEST NO. 22: All documents and things concerning any strategy, plan, or effort
       by, between, or among any of the Defendants and/or Former Employees to acquire,
       retain, disclose, disseminate, or use any Confidential Information at or on behalf of Total
       Mortgage.

Total Mortgage Req. for Prod. 13 [#58-1]. Where “Confidential Information” includes

“information that relates to . . . Village’s business and was created, collected, and/or maintained

(including by any of the Former Employees) for the purpose of conducting business at or on

behalf of . . . Village,” the court agrees with Defendants that such a request is overbroad.

       However, confidential information that Bay Equity purchased from Village is properly

included in Bay Equity’s definition. Defendants argue that the Amended Complaint [#3-1]

contains no allegation that Bay Equity purchased any confidential information from Village; that

Bay Equity’s initial disclosures asserted protection only of “Bay Equity’s referral network,”

“Bay Equity’s borrowers,” and “Bay Equity’s Internal Marketing Plans and Strategies”; and that

not having asserted any claim on Village’s confidential information in its initial disclosures, Bay

Equity cannot now rely on counsel’s assertions that such information was transferred to broaden

the scope of discovery to information taken directly from Village. Defs’ Opp. 6[#59]. Bay Equity

replies that it disclosed the categories of its trade secrets but was under no obligation to disclose

the sources of those trade secrets. Reply 2 [#62]. It also contends that “a ruling that none of the

information or borrowers that Bay Equity purchased from Village can be considered Bay

Equity’s information in this action would fundamentally alter the scope of [its] claims” and that,

in the interest of fairness, such a contention should be made in a separate motion to allow Bay

Equity the opportunity to respond more thoroughly. Id. at 4.

                                                      6
          Case 1:20-cv-10693-IT Document 66 Filed 09/09/21 Page 7 of 17




       The court agrees that Bay Equity was not required in its Amended Complaint [#3-1] to

specifically allege that it purchased confidential information from Village. The Amended

Complaint [#3-1] alleges that former Bay Equity employees brought Bay Equity’s confidential

information with them to Total Mortgage and that Total Mortgage then misused that information.

Am. Compl. ¶¶ 62-69 [#3-1]. To the extent that Bay Equity purchased confidential information

from Village, that information became Bay Equity’s confidential information and is covered by

the allegation. It is therefore also covered by any request for production of documents related to

Bay Equity’s confidential information.

       Bay Equity also moves to compel documents responsive to Requests for Production Nos.

33-42, 55, 65-65, 100, and 105 to Total Mortgage and Nos. 33-40, 50, 59-60, and 94 to Sirmaian,

Proposed Order [#57-1]. Defendants lodge a similar objection to these requests based on their

inclusion of the term “Borrowers,” which Bay Equity has defined as “any past, present, or

prospective client of Bay Equity and/or Village.” Total Mortgage Req. for Prod. 4 [#58-1];

Sirmaian Req. for Prod. 4 [#58-2]. For example, in Request for Production No. 33 to Total

Mortgage, Bay Equity requests “All documents and things concerning any Borrower.” Total

Mortgage Req. for Prod. 15 [#58-1]

       As above, Bay Equity’s definition overly broadens the scope of responsive documents to

those that pertain only to Village. But insofar as a Village borrower became a Bay Equity

borrower following the limited asset purchase, that borrower is a Bay Equity borrower.

       In short, as relates to both definitions discussed, this case concerns Total Mortgage and

Sirmaian’s alleged solicitation of Bay Equity employees and use of Bay Equity’s confidential

information to take Bay Equity’s borrowers. That includes assets that Bay Equity acquired from

Village, and to the extent that Defendants’ objections are based on where Bay Equity’s



                                                     7
            Case 1:20-cv-10693-IT Document 66 Filed 09/09/21 Page 8 of 17




confidential information and borrowers originated, the court grants Bay Equity’s motion to

compel documents responsive to the requests for production listed above. But where Bay Equity

seeks discovery regarding Village’s confidential information and borrowers that Bay Equity did

not acquire from Village, the request is overbroad, and the motion is denied.

       C.      Documents Concerning Loans Started or Closed by Former Bay Equity
               Employees at Total Mortgage

       The next requests at issue are Bay Equity’s Requests for Production Nos. 43-45 to Total

Mortgage:

       REQUEST NO. 43: Documents sufficient to identify each and every loan any of the
       Former Employees closed or help to close during their first year of employment with
       Total Mortgage.

       REQUEST NO. 44: Documents sufficient to identify each and every loan application
       that was started by or with the help of any of the Former Employees during their first
       year of employment with Total Mortgage.

       REQUEST NO. 45: Documents sufficient to identify all revenues generated by the
       Former Employees in their first year of employment with Total Mortgage, broken down
       by month and by borrower.

Total Mortgage Req. for Prod. 17 [#58-1].

       Bay Equity states that this information is necessary because otherwise it has “no way of

knowing every borrower who may have been moved to Total Mortgage.” Pl’s Mem. 11 [#58].

Bay Equity also argues that information concerning the former employees’ revenues is “critical

to determining damages.” Id. at 12.

       Defendants respond that, as part of its initial disclosures, Bay Equity provided a list of

borrowers and prospective borrowers who the former employees worked with during their time

at Bay Equity, and Defendants have agreed to provide any documents or communications with

any of the individuals on that list. Defs’ Opp. 6-7 [#59]. They object, however, to providing




                                                     8
          Case 1:20-cv-10693-IT Document 66 Filed 09/09/21 Page 9 of 17




information on Total Mortgage borrowers that Bay Equity has not first identified as having had a

business relationship with Bay Equity. Id. at 7-11.

       Where Bay Equity’s request seeks information not only about loan applications that were

started when an employee was with Bay Equity but also about those that were started after the

employees moved over to Total Mortgage, the request is overbroad. Bay Equity’s Amended

Complaint [#3-1] alleges that, as a condition of their employment, “many” of the former Village

employees hired by Bay Equity were required to sign an employment agreement containing “the

following (or substantially similar) non-solicitation provision:

       Employee hereby expressly acknowledges that the solicitation of, or the origination of a
       loan for, a consumer for whom a loan previously was processed and closed by Company
       may result in the imposition against Company of fines, penalties, reimbursements,
       indemnifications, damages and expenses (“Re Solicitation Losses”). Employee shall
       under no circumstances solicit any consumer for whom a loan previously was processed
       and closed by Company during the longer of (i) the twelve (12) month period following
       the date of such loan closing and (ii) such period as may be specified in the Applicable
       Requirements of the pertinent lender or investor with respect to the loan, if such
       solicitation or loan closing would result in a Re-Solicitation Loss to Company.

Am. Compl. ¶¶ 37, 39 [#31-]. To the extent that Bay Equity’s requests are limited to loans begun

while a former employee was employed by Bay Equity or to loans covered by the non-

solicitation provision for those former employees who signed an employment agreement with

Bay Equity containing such a provision, those requests are appropriate. And Defendants seem to

have agreed to provide any documents or communications regarding any individuals that Bay

Equity has so identified in its initial disclosures and has agreed that Bay Equity may supplement

that list. Defs’ Opp. 7 [#59]. The court sees no basis, however, to permit Bay Equity unfettered

access to Total Mortgage’s list of borrowers.




                                                      9
          Case 1:20-cv-10693-IT Document 66 Filed 09/09/21 Page 10 of 17




       D.      Documents Concerning Disparaging Remarks About Village Following Limited
               Asset Purchase

       Bay Equity’s Requests for Production Nos. 54-55 to Total Mortgage and Nos. 49-50 to

Sirmaian seek the following:

       REQUEST NO. 54: All documents and things concerning any representation that any
       Defendant (including any Former Employee who was – at the time of the communication
       – employed by or operating on behalf of Total Mortgage) has made to any third party
       (including any Borrower, Referral Source, or any person who was – at the time of the
       communication – a Bay Equity or Village employee) concerning Bay Equity and/or
       Village’s organizational or financial health, their ability to serve clients, or their future.
       This request seeks without limitation all documents and things concerning any statement
       (in words or effect) that Bay Equity and/or Village is a sinking ship, is going under, that
       everyone is leaving and coming to Total Mortgage, or that Bay Equity and/or Village is
       now Total Mortgage.

       REQUEST NO. 55: All documents and things concerning any strategy, plan, or effort
       by, between, or among any of the Defendants and/or Former Employees to disparage Bay
       Equity or Village in the marketplace, including among Borrowers and Referral Sources.

Total Mortgage Req. for Prod. 18 [#58-1]; see also Sirmaian Req. for Prod. 17 [#58-2].

       When Defendants objected to producing documents related to Village, Bay Equity

narrowed its requests to remarks made after Bay Equity’s limited asset purchase of Village. Pl’s

Mem. 13 [#58]. Defendants continued to object, and Bay Equity now asks the court to overrule

Defendants’ objection on the ground that, after the limited asset purchase, “it is highly likely that

the Former Employees and third parties referred to Bay Equity and Village interchangeably for

some period [of] time after the purchase because they were seen as one and the same” and “any

disparaging statements that were made about Village after the purchase had the purpose and

effect of hurting Bay Equity’s business.” Id.

       Bay Equity’s motion to compel is denied. Total Mortgage has agreed to “produce any

non-privileged documents . . . concerning any representation made by any Defendants

concerning Bay Equity’s organizational or financial health, its ability to serve its clients, or its



                                                      10
            Case 1:20-cv-10693-IT Document 66 Filed 09/09/21 Page 11 of 17




future.” Defs’ Opp. 11 [#59]. Defendants have also agreed to search for and produce any such

documents “whether or not Bay Equity is directly referenced.” Id. at 12. Village was a separate

entity from Bay Equity, and Bay Equity has not provided a basis for requesting documents

disparaging Village. Bay Equity’s highly speculative claim that “players in the marketplace”

may have considered Bay Equity and Village to be “one and the same” “for some period of time”

does not justify expanding the scope of discovery to cover Village.

       E.       Documents Concerning Strategies to Unfairly Compete with Bay Equity

       Bay Equity’s Requests for Production No. 56 to Total Mortgage and No. 51 to Sirmaian

seek the following:

       REQUEST NO. 56: To the extent not covered by any foregoing request, all documents
       and things concerning any strategy, plan, effort, scheme, or design to injure or take over
       Bay Equity’s or Village’s business, breach the Former Employees’ Employment
       Agreements, misappropriate Bay Equity’s or Village’s trade secrets and other
       confidential information, and/or divert business and referral sources from Bay Equity
       and/or Village to Total Mortgage.

Total Mortgage Req. for Prod. 18-19 [#58-1]; see also Sirmaian Req. for Prod. 18 [#58-2].

       As previously discussed, the inclusion of references to Village’s business, trade secrets,

and other confidential information and efforts to “divert business and referral sources from . . .

Village to Total Mortgage” makes Bay Equity’s request overbroad. In addition, Defendants

contend that no such unfair competition occurred and that they therefore cannot produce

responsive documents that do not exist. Defs’ Opp. 11 [#59]. Defendants have already agreed to

produce documents concerning (1) “the recruitment and hiring of the Former Employees”; (2)

“any of Bay Equity’s Confidential Information”; (3) any strategy to have the Former Employees

take Bay Equity’s Confidential Information”; (4) “any of Bay Equity’s Borrowers”; (5) any

strategy to disparage Bay Equity”; (6) “any strategy to take over Bay Equity’s leases”; and (7)

any strategy to neglect any borrower file at Bay Equity.” Id. at 13. Where Bay Equity has not

                                                     11
            Case 1:20-cv-10693-IT Document 66 Filed 09/09/21 Page 12 of 17




defined what additional practices it contends are at issue, the court accepts Defendants’

representations that it has no further responsive documents related to Bay Equity’s allegations of

unfair competition. Because the court cannot compel Defendants to produce something that they

do not have, Bay Equity’s motion to compel is denied.

       F.       Documents Concerning Defendants’ Defenses

       Bay Equity’s Requests for Production Nos. 84 and 96 to Total Mortgage and Nos. 79 and

91 to Sirmaian seek the following:

       REQUEST NO. 84: All documents and things concerning Scott Penner’s sworn
       statement [in an affidavit filed in a related case, see Penner Affidavit, Bay Equity LLC v.
       Total Mortgage Srvs. LLC, No. 20-cv-10454 (March 6, 2020) ECF No. 10] that the
       Former Employees “have built up their client and referral lists through many years in the
       business, all of them long before they worked for Bay Equity . . . .”

       REQUEST NO. 96: All documents and things concerning any of Defendants’ defenses
       asserted in this Action.

Total Mortgage Req. for Prod. 24, 26 [#58-1]; see also Sirmaian Req. for Prod. 23, 25 [#58-2].

Bay Equity states that the first request “relates to one of Defendants’ core defenses in this action;

namely, that borrower information belongs to the Former Employees rather than to Bay Equity.”

Pl’s Mem. 15 [#58].

       As listed above, Defendants have already agreed to produce documents responsive to

Total Mortgage’s competitive practices. Defs’ Opp. 13 [#59]. This discovery, Defendants

contend, will demonstrate that they “never unfairly competed at all, and that they did not

‘misappropriate’ any confidential information or ‘breach’ any agreements.” Id. at 12.

Additionally, in their initial disclosures, Defendants state that they “provided documents that

they would rely on to show that they lawfully hired the Former Employees.” Id. at 14 n.12. Such

documents appear to cover Defendants defenses. Where Bay Equity has not specified what




                                                     12
            Case 1:20-cv-10693-IT Document 66 Filed 09/09/21 Page 13 of 17




additional documents it seeks to compel, the request is overbroad, and the motion to compel is

denied.

          G.     Documents Concerning Bay Equity’s Limited Asset Purchase

          Bay Equity’s Requests for Production No. 98 to Total Mortgage and No. 92 to Sirmaian

seek the following:

          REQUEST NO. 98: To the extent not covered by any foregoing request, all documents
          and things concerning the limited asset purchase by Bay Equity of Village, and any
          strategy, plan, or effort by, between, or among any of the Defendants and/or Former
          Employees to exploit, capitalize on, or benefit from the purchase

Total Mortgage Req. for Prod. 26 [#58-1]; see also Sirmaian Req. for Prod. 25 [#58-2].

          Bay Equity’s request is vague and overbroad: it is not clear what documents Bay Equity

seeks regarding Defendants’ competitive practices or disparaging remarks about Bay Equity that

they have not already agreed to produce, and the request for “documents . . . concerning the

limited asset purchase by Bay Equity of Village” would include such documents as trade

publications covering news of the purchase that are not relevant to this case. The motion to

compel is denied.

          H.     Documents Concerning Communications Between Defendants and Third Parties
                 Referencing Bay Equity

          Bay Equity’s Requests for Production No. 99 to Total Mortgage and No. 93 to Sirmaian

seek the following:

          REQUEST NO. 99: To the extent not covered by any foregoing request, all documents
          and things concerning any communication between or among any of the Defendants
          and/or Former Employees, on the one hand, and any third party, on the other hand,
          referencing Bay Equity or Village, including without limitation emails bearing the subject
          line “Please excuse my previous employer” (in words or effect) or similar emails.

Total Mortgage Req. for Prod. 26 [#58-1]; see also Sirmaian Req. for Prod. 25 [#58-2].




                                                     13
            Case 1:20-cv-10693-IT Document 66 Filed 09/09/21 Page 14 of 17




       Bay Equity has specified certain search terms, such as “Please excuse my previous

employer,” but states that its request is not limited to emails carrying this subject line. Pl’s Mem.

17 [#58]. Defendants explain that they have agreed to search for any documents with third

parties that reference the term “Bay Equity,” as well as those with other search terms identified

by Bay Equity. Defs’ Opp. 17 [#59]. However, Bay Equity moves to compel Defendants to

produce documents that “reference” Bay Equity without providing any additional relevant search

terms. Pl’s Mem. 17 [#58] (“Defendants . . . are unwilling to conduct any other searches and

instead maintain that Bay Equity should provide additional search terms for them”).

       It is unclear to the court exactly what Bay Equity seeks under this request. To the extent

that Bay Equity wishes to provide additional search terms that would identify documents that

“reference” Bay Equity, it may do so, and it appears that Defendants have agreed to produce

documents in response to such a request. But to the extent that Bay Equity is trying to compel

Defendants to search through all the documents in their possession without direction, that request

is unduly burdensome and not proportional to the needs of the case. In addition, insofar as the

request seeks documents that reference Village, the request is overbroad. Given Bay Equity’s

failure to point to any specific information that is being withheld or additional search terms that

would generate relevant documents, the motion to compel is denied.

       I.       Documents Concerning Defendants’ Attempts to Conceal Their Misconduct

       Bay Equity’s Requests for Production No. 101 to Total Mortgage and No. 95 to Sirmaian

seek the following:

       REQUEST NO. 101: To the extent not covered by any foregoing request, all documents
       and things concerning any strategy, plan, or effort by, between, or among any of the
       Defendants and/or Former Employees to conceal from or avoid detection by Bay Equity
       or Village, concerning any conduct alleged against any of the Defendants and/or Former
       Employees in the Amended Complaint.



                                                     14
            Case 1:20-cv-10693-IT Document 66 Filed 09/09/21 Page 15 of 17




Total Mortgage Req. for Prod. 27 [#58-1]; see also Sirmaian Req. for Prod. 26 [#58-2].

       Defendants reiterate that they engaged in no misconduct and that they have already

agreed to produce documents relating to all of their defenses. Defs’ Opp. 19 [#59]. Again, the

court cannot compel Defendants to produce something that they do not have, and it seems that all

documents relating to Defendants’ defenses are covered under other requests. And to the extent

that the request seeks documents related to Village, the request is overbroad. The motion to

compel is therefore denied.

       J.       Documents Concerning Denise Peach

       Finally, Bay Equity’s Requests for Production Nos. 85-94 to Total Mortgage and Nos.

80-89 to Sirmaian seek the following documents concerning Denise Peach:

       REQUEST NO. 85: All documents and things concerning Scott Penner’s sworn
       statement that “Denise Peach has had no responsibilities to recruit Bay Equity’s
       employees for Total Mortgage and was not involved in the hiring of any former
       employees of Bay Equity. Accordingly, she has not received any compensation related to
       Total Mortgage’s hiring of former Bay Equity employees.”

       REQUEST NO. 86: All documents and things concerning Denise Peach’s sworn
       statement that Bay Equity’s allegations concerning her involvement in the Bay Equity
       lift-outs “are not true.”

       REQUEST NO. 87: All documents and things concerning Denise Peach’s sworn
       statement that she “had no involvement whatsoever in the recruitment of any Bay Equity
       employees to Total Mortgage” and that she “did not learn that those employees were even
       coming to Total Mortgage until after they had already tendered their resignations with
       Bay Equity.”

       REQUEST NO. 88: All documents and things concerning Denise Peach’s sworn
       statement that she “did not speak to any of the Bay Equity employees about joining Total
       Mortgage prior to their leaving Bay Equity” and “ha[s] not been involved in any way
       with their onboarding or supervision since they have joined Total Mortgage.”

       REQUEST NO. 89: All documents and things concerning Denise Peach’s sworn
       statement that she “had absolutely nothing to do with [Bay Equity’s former employees]
       joining [Total Mortgage] or any of their work at Total Mortgage since they have joined.”




                                                   15
          Case 1:20-cv-10693-IT Document 66 Filed 09/09/21 Page 16 of 17




       REQUEST NO. 90: All documents and things concerning Denise Peach’s sworn
       statement that she “ha[s] no idea whether [Bay Equity’s former employees] have any
       contracts or agreements with Bay Equity” and “[t]he first [she had] ever heard of such
       contracts was when [she] received the Complaint . . . .”

       REQUEST NO. 91: All documents and things concerning Denise Peach’s sworn
       statement that Peach “ha[s] not seen any of [Bay Equity’s former employees’]
       employment agreements, and do[es] not know who, if anyone, is subject to any
       employment agreements with Bay Equity.”

       REQUEST NO. 92: All documents and things concerning Denise Peach’s sworn
       statement that she “ha[s] certainly not encouraged anyone to breach any contract or
       agreement that they might have with Bay Equity.”

       REQUEST NO. 93: All documents and things concerning Denise Peach’s sworn
       statement that she “ha[s] not and will not receive any additional compensation, bonus, or
       other personal benefit as a result of any former Bay Equity employees joining Total
       Mortgage.”

       REQUEST NO. 94: All documents and things concerning Denise Peach’s sworn
       statement that she “was not at all involved in [Bay Equity’s former employees’] hiring.”

Total Mortgage Req. for Prod. 22-25 [#58-1]; see also Sirmaian Req. for Prod. 23-25 [#58-2].

       Peach was a Village employee who never worked for Bay Equity. Mem. & Order 2-3

[#35]. On December 15, 2020, this court granted Peach’s Motion to Dismiss for Fraudulent

Joinder [#13]. Id. at 11. The court found that, following denial of its motion for a temporary

restraining order in a related federal case, Bay Equity voluntarily dismissed that federal case and

then filed a substantially similar complaint in Middlesex Superior Court, this time naming Peach,

a Massachusetts resident, as a defendant. Id. at 1-2. The court concluded that Bay Equity had

failed to state any claims against Peach and that it had joined her in an effort to defeat removal to

federal court based on diversity jurisdiction. Id. at 4-11. Where Peach was dismissed from this

action with prejudice due to Bay Equity’s failure to adequately plead that she had any

involvement in the events at issue, the motion to compel is denied.




                                                     16
           Case 1:20-cv-10693-IT Document 66 Filed 09/09/21 Page 17 of 17




   IV.      Conclusion

         Bay Equity’s Second Motion to Compel Discovery [#57] is GRANTED IN PART and

DENIED IN PART as specified herein.

         IT IS SO ORDERED.

         September 9, 2021                            /s/ Indira Talwani
                                                      United States District Judge




                                              17
